       Case 3:21-cv-01673-S Document 1 Filed 07/20/21                Page 1 of 8 PageID 1


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 ANGELITA TABB,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. __________

 MERCURY FINANCIAL LLC
                                                        DEMAND FOR JURY TRIAL
              Defendant.



                                          COMPLAINT

         NOW comes ANGELITA TABB (“Plaintiff”), by and through her attorneys, Herrin Law,

PLLC (“Herrin Law”), complaining as to the conduct of MERCURY FINANCIAL LLC

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                Page 2 of 8 PageID 2


   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Texas.

                                             PARTIES

   4. Plaintiff is a consumer person over 18 years-of-age residing in Dallas County, Texas, which

is located within the Northern District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant in this case is a foreign corporation formed under the laws of the State of

Delaware whose principal office is located at 11401 Century Oaks Terrace, Ste. 470, Austin, TX

78758 and is authorized to do business in the State of Texas. Defendant may be served by serving

its registered agent for process, Corporation Service Company d/b/a CSC – Lawyers Incorporating

Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. Plaintiff obtained a personal loan through Defendant.

   10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to Defendant,

thus incurring debt (“subject debt”).

   11. On or about September 1, 2020, Plaintiff retained our Office for debt settlement services.

   12. On or about September 7, 2020, our Office mailed a Notice of Representation of Plaintiff

and request for debt validation to Defendant.

   13. On or about December 16, 2020, our Office provided Defendant with verbal notice of our
                                                    7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                    Page 3 of 8 PageID 3


representation of Plaintiff.

    14. Even though Defendant received written and verbal notice of Herrin Law’s representation

of Plaintiff, Defendant continued to collect the debt directly from client through automated phone

calls, calls by representatives, and collection letters mailed to Plaintiff.

    15. Plaintiff began receiving calls to her cellular phone, (248) XXX-3251, from Defendant

seeking to collect upon the subject debt.

    16. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 3251. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

    17. Defendant mainly uses the phone number (833) 306-0710 when placing phone calls to

Plaintiff’s cellular phone. Upon information and belief, Defendant uses other phone numbers to

contact Plaintiff’s cellular phone.

    18. Upon information and belief, the above-referenced phone number ending in -0710 is

regularly utilized by Defendant during its debt collection activity.

    19. During answered calls, Plaintiff was subjected to prerecorded messages asking Plaintiff to

hold for a representative to speak with her.

    20. Thereafter, Plaintiff had to endure a noticeable pause, having to say “hello” several times,

before being connected to a live representative.

    21. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that it was

attempting to collect upon the subject debt.

    22. Plaintiff notified Defendant to call her counsel, Herrin Law, regarding the debt and

demanded that Defendant cease calling her cellular phone.

    23. On or about January 18, 2021, Plaintiff’s Counsel mailed a Demand letter to Defendant to

once again to notify Defendant that all direct communication to Plaintiff cease and be directed
                                                   7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                  Page 4 of 8 PageID 4


instead to our Office.

    24. Thereafter Defendant continued to place calls to Plaintiff’s cellular phone, even after being

notified to stop.

    25. Plaintiff has received not less than 50 phone calls from Defendant since asking it to stop

calling.

    26. Plaintiff has even reiterated her demands that Defendant stop calling her cellular phone on

multiple occasions.

    27. On or about March 11, 2021, Plaintiff’s Counsel mailed a second Demand Letter to

Defendant, after not receiving a response to the first letter, to once again notify Defendant that all

direct communication to Plaintiff cease and be directed instead to our Office.

    28. Frustrated over Defendant’s conduct, Plaintiff spoke with Herrin Law regarding her rights,

resulting in expenses.

    29. Plaintiff still receives calls from Defendant even though she and our Office have told

Defendant to stop.

    30. Plaintiff has been and continues to be unfairly and unnecessarily harassed by Defendant's
        actions.

    31. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on her cellular phone, and

 diminished space for data storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    32. Plaintiff repeats and realleges paragraphs 1 through 31 as though fully set forth herein.


                                                  7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                 Page 5 of 8 PageID 5


    33. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

    34. Defendant used an ATDS and prerecorded messages in connection with its

communications directed towards Plaintiff’s cellular phone. The significant pause, lasting several

seconds in length, which Plaintiff has experienced during answered calls is instructive that an

ATDS was being utilized to generate the phone calls. Additionally, Defendant continues to contact

Plaintiff after she demanded that the phone calls stop further demonstrates Defendant’s use of an

ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the involvement of

an ATDS.

    35. Defendant violated the TCPA by placing at least 50 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

    36. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

    37. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call.

    38. Moreover, Defendant’s and Defendant’s agents willful and knowing violations of the

TCPA should trigger this Honorable Court’s ability to triple the damages, up to $1,500 for each

and every violation, to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, ANGELITA TABB, respectfully requests that this Honorable Court

enter judgment in her favor as follows:
                                                 7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                Page 6 of 8 PageID 6


   a. Declaring that the practices complained of herein are unlawful and violate the

aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages

of $1,500.00 for each knowing/willful violation pursuant to 47 U.S.C. §§

227(b)(3)(B)&(C);


   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   39. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

   40. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   41. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   42. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   43. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   44. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

50 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing
                                                7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21                 Page 7 of 8 PageID 7


campaign of phone calls in hopes of extracting payment.

   45. Upon being told to stop calling, being notified of representation of Plaintiff by our Office,

and receipt of the Demand Letters sent by our Office, Defendant had ample reason to be aware that

it should not continue its harassing calling campaign. Yet, Defendant consciously chose to continue

placing systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   46. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   47. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone through live

representatives and using an automated system and prerecorded messages absent her consent. Such

lawful ability was revoked upon Plaintiff demanding that Defendant stop calling her cellular phone,

illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, Angelita Tabb, respectfully requests that this Honorable Court enter

judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);


                                                 7
     Case 3:21-cv-01673-S Document 1 Filed 07/20/21             Page 8 of 8 PageID 8


   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: July 19, 2021                               Respectfully submitted,

                                                   s/C. Daniel Herrin
                                                   C. Daniel Herrin
                                                   State Bar No. 24065409
                                                   Counsel for Plaintiff
                                                   Herrin Law, PLLC
                                                   4925 Greenville Ave., Suite 455
                                                   Dallas, TX 75206
                                                   (469) 607-8551 (phone)
                                                   (214) 722-0271 (fax)
                                                   mycase@herrinlaw.com




                                              7
